                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DEMARIO DAVIS                                                                         PLAINTIFF


v.                               Case No. 3:20-cv-00044-LPR


MARTY BOYD, et al.                                                              DEFENDANTS


                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.        (Doc. 8).    There have been no objections.      After a

careful review of the proposed findings and recommendations, as well as of the record, the Court

adopts the proposed findings and recommendations in their entirety.    Accordingly,

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Complaint against Defendants is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. (Doc. 2).

       2.     Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.     The Court certifies that an in forma pauperis appeal from an Order and

Judgment dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. §

1915(a)(3).

       Dated this 3rd day of April 2020.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
